Exhibit NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 2Q-08 3Q-08 3Q-08 4Q-08 A* A* E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions,expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements arereasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. U.S.Gulf of Mexico (9) Semisubmersibles (6) A* A* E** E** Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/08/2009 226-228 Anticipate +/- 53 days of downtime in 2Q 2008/3Q 2008 for BOP repair.Estimated return to work on 8/15/2008. 25 8 38 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' Shipyard Anadarko/Noble Energy 1/24/2008 4/24/2008 - Entered shipyard on 1/24/2008 for 91 days to upgrade to NC-5SM mooring standard (inclusive of work to complete hurricane damage repairs).In consideration of the NC-5SM upgrade, the indicated contract dayrates resulted in an effective dayrate during the period of 8/08/2007 through 4/24/2008 of $329k-$331k, reduced to 95% of the operating dayrate for the first 60 days in the shipyard ($313k-$314k) and 80% of the operating dayrate for any days in the shipyard from 60 days ($263k-$265k) up to 85 days.Experienced 6 days at zero rate in 2Q 2008 related to the upgrade. 8 US GOM Anadarko/Noble Energy 4/25/2008 3/08/2011 434-436 Noble JimThompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/01/2007 2/28/2009 424-426 3 US GOM Shell 3/01/2009 2/28/2011 504-506 Noble MaxSmith Noble EVA 4000™ 1980/1999 7,000' US GOM Hess Corp/Newfield 3/20/2006 5/05/2008 304-306 Shipyard/In-transit 5/06/2008 8/06/2008 - Entered the shipyard for +/- 94 days for regulatory inspections/contract preparation. 56 8 30 Bay of Campeche Pemex 8/07/2008 8/06/2011 483-485 Noble PaulRomano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Anadarko/BHP 11/05/2007 12/31/2008 434-436 US GOM Marathon 1/01/2009 12/31/2009 481-483 Noble LorrisBouzigard (b) Pentagone 85 1975/2003 4,000' US GOM Mariner 2/21/2008 6/22/2008 172-173 2 US GOM LLOG 6/23/2008 6/24/2010 269-271 US GOM LLOG 6/25/2010 6/24/2011 334-336 Submersibles (3) Noble JoeAlford Pace Marine 85G 1982/2006 70’-C US GOM Seneca 1/04/2008 7/27/2008 49-51 US GOM Mariner 7/28/2008 10/27/2008 57-59 Noble LesterPettus Pace Marine 85G 1982/2007 70’-C US GOM LLOG 3/21/2008 9/20/2008 54-56 US GOM LLOG 9/21/2008 3/20/2009 57-59 Noble FriRodli Transworld 1979/1998 70’-C US GOM Cold Stacked 10/21/2007 12/31/2008 - Cold stacked. 91 8 84 92 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 2Q-08 3Q-08 3Q-08 4Q-08 A* A* E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. International (53) (c) MexicoJackups (10) (d) A* A* E** E** Noble BillJennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 6/19/2007 6/17/2008 185-187 Anticipate +/- 14 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 14 Bay of Campeche Pemex 6/18/2008 6/17/2010 149-151 This contract is fixed at a dayrate of $149k-$151k until 12/14/2008 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Noble EddiePaul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 10 Noble LeonardJones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 10 Noble JohnnieHoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 2 Noble GeneRosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 2 10 Noble JohnSandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 Noble LewisDugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/20/2007 6/17/2008 170-172 Anticipate +/- 21 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 21 Bay of Campeche Pemex 6/18/2008 1/31/2010 144-146 This contract is fixed at a dayrate of $144k-$146k until 12/14/2008 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Noble SamNoble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modification and regulatory inspection. 10 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 5/02/2007 7/12/2008 149-151 Anticipate +/- 14 days of downtime in 3Q 2008 for rig modificaitons and regulatory inspection.Received contract extension from PEMEX for 73 additional days. 1 14 Bay of Campeche Pemex 7/13/2008 8/25/2010 104-106 This contract is fixed at a dayrate of $104k-$106k until 1/09/2009 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Noble TomJobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 8/08/2007 8/06/2008 149-151 BrazilSemisubmersibles (2) Noble PaulWolff Noble EVA 4000™ 1981/1999/ 2006 9,200'-DP Brazil Petrobras 1/01/2006 11/03/2009 163-165 Eligible for a maximum 20% performance bonus. 19 Brazil Petrobras 11/04/2009 11/03/2014 427-429 Received Memorandum of Understanding.Eligible for a maximum 15% performance bonus.Petrobras has an option to convert this to a 6-year term at $416k/day plus a maximum 18% performance bonus; option must be exercised by 11/01/2009. Noble TheraldMartin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/26/2008 113-115 Resume 22 month contract with Petrobras.Eligible for a maximum 15% performance bonus. Brazil Petrobras 10/27/2008 11/26/2009 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. 1 Brazil Petrobras 11/27/2009 10/17/2010 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. Brazil Petrobras 10/18/2010 10/17/2015 269-271 Received Memorandum of Understanding.Eligible for a maximum 10% performance bonus. BrazilDrillships (3) Noble RogerEason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Downtime/Shipyard 11/29/2007 8/15/2008 - In shipyard for repairs related to the fire reported on November 29, 2007. 91 8 37 Brazil Petrobras 8/16/2008 3/14/2010 136-138 Brazil Petrobras 3/15/2010 8/12/2010 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/13/2010 8/12/2016 346-348 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Noble LeoSegerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 7/01/2006 8/14/2008 123-125 Eligible for a maximum 10% performance bonus. Brazil Chevron 8/15/2008 5/01/2009 524-526 Exercised a +/- 45 day option. 3 Brazil Shell 5/02/2009 7/01/2009 524-526 Received letter of intent. Brazil Petrobras 7/02/2009 3/10/2011 299-301 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Brazil Petrobras 3/11/2011 8/08/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/09/2011 11/30/2015 299-301 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 3/18/2007 3/15/2009 119-121 Eligible for a maximum 15% performance bonus. 6 Brazil Petrobras 3/16/2009 9/13/2010 289-291 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Brazil Petrobras 9/14/2010 2/11/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 2/12/2011 8/14/2015 289-291 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 5 NOBLE CORPORATION ANDSUBSIDIARIES FLEET STATUS REPORT - July 8, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 2Q-08 3Q-08 3Q-08 4Q-08 A* A* E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. North Sea Semisubmersible (1) A* A* E** E** Noble Ton van Langeveld Offshore Co.SCP III Mark 2 1979/2000 1,500' United Kingdom Venture 6/29/2007 6/28/2008 247-248 United Kingdom Venture 6/29/2008 6/28/2009 359-361 United Kingdom Venture 6/29/2009 6/30/2010 379-381 Plus a six month priced option at a dayrate of $380k to be declared before 12/31/2008. North SeaJackups (7) Noble JulieRobertson Baker Marine Europe Class 1981/2001 390'-IC (g) United Kingdom Venture 9/14/2007 9/14/2008 164-166 United Kingdom Venture 9/15/2008 9/15/2009 197-199 Noble AlWhite CFEM T-2005-C 1982/2005 360’-IC Netherlands Total 1/19/2008 5/01/2008 194-196 United Kingdom RWE 5/02/2008 8/31/2008 124-126 Netherlands Total 9/01/2008 8/31/2009 207-209 Noble ByronWelliver CFEM T-2005-C 1982 300’-IC Denmark Maersk 9/04/2007 9/03/2008 181-183 Maersk 9/04/2008 9/03/2009 209-211 Anticipate +/- 5 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. Option declared. 1 5 Maersk - Option 9/04/2009 9/03/2010 219-221 Noble LyndaBossler MSC/CJ-46 1982 250’-IC Netherlands Wintershall 1/01/2008 8/15/2008 219-221 Netherlands Cirrus Energy 8/16/2008 3/31/2009 219-221 Option for two additional wells after indicated contract expiration date at +/- 60 days each at $219k-$221k/day. Noble Pietvan Ede MSC/CJ-46 1982 250’-IC Netherlands Gazde France 1/01/2008 12/31/2008 204-206 Netherlands Gaz de France 1/01/2009 6/30/2009 214-216 Contract extension. Option: Customer has the right to convert to one year at $211k-$213k/day. Noble RonaldHoope MSC/CJ-46 1982 250’-IC Netherlands Gazde France 1/01/2008 6/30/2008 204-206 Netherlands Gazde France 7/01/2008 12/31/2008 206-208 Netherlands Gaz de France 1/01/2009 12/31/2009 211-213 Noble GeorgeSauvageau NAM Nedlloyd-C 1981 250’-IC Netherlands Chevron 8/12/2007 1/28/2008 234-236 Netherlands Wintershall 1/29/2008 12/31/2008 224-226 Netherlands Wintershall 1/01/2009 12/31/2009 219-221 West AfricaSemisubmersible (1) Noble HomerFerrington F&G 9500 Enhanced Pacesetter 1985/2004 6,000' Nigeria ExxonMobil 11/29/2004 4/13/2008 128-130 12 Cote d'lvoire CNR International 4/14/2008 4/13/2009 433-435 Africa ExxonMobil 4/14/2009 4/13/2012 504-506 West AfricaJackups (7) Noble PercyJohns F&G L-780 MODII 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2007 3/27/2009 170-171 Experienced 1 day of downtime in 2Q 2008 for rig modifications and regulatory inspection. 1 Nigeria ExxonMobil 3/28/2009 3/27/2010 182-184 Noble RoyButler F&G L-780 MODII 1982/1998 300’-IC (f) Cameroon Shipyard 12/24/2007 7/31/2008 - Anticipate +/- 108days of downtime in 2Q 2008 / 3Q 2008 for rig modifications and regulatory inspection. 77 8 23 Noble TommyCraighead F&G L-780 MODII 1982/2003 300’-IC Nigeria Addax 1/18/2007 1/17/2009 170-171 Anticipate +/- 1 day of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 Nigeria Operator undisclosed 1/18/2009 1/17/2010 # Received letter of intent. Rate withheld at request of operator. Noble CarlNorberg MLT Class 82-C 1976/2003 250'-IC Equatorial Guinea Hess 8/01/2006 5/12/2008 73-75 Cameroon Shipyard 5/13/2008 7/15/2008 - Experienced27 days of downtime for rig modifications and regulatory inspections and anticipatean additional +/- 31 days for temporary import permit. 27 8 23 Nigeria EER 7/16/2008 8/15/2008 169-171 Received letter of intent. Noble EdNoble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 9/03/2006 9/02/2008 160-161 Nigeria ExxonMobil 9/03/2008 7/02/2009 172-174 Noble LloydNoble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Chevron 5/21/2006 8/18/2008 127-129 2 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Nigeria Shell/Brittania-U 7/01/2007 4/29/2008 164-166 Nigeria Shipyard 4/30/2008 7/31/2008 - Available. 63 8 23 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 2Q-08 3Q-08 3Q-08 4Q-08 A* A* E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. Arabian Gulf Jackups (15) A* A* E** E** Noble RogerLewis F&GJU-2000E 2007 400'-IC Qatar Shell 2/03/2008 2/02/2010 104-106 1 Noble GeorgeMcLeod F&G L-780 MODII 1981/1995 300’-IC Qatar RasGas 10/25/2007 5/17/2008 159-161 Accommodation and well testing program. UAE (Sharjah) Shipyard 5/18/2008 7/11/2008 - Anticipate +/- 55 days of downtime in 2Q 2008/3Q 2008 for rig modifications and regulatory inspection. 44 8 23 7/12/2008 7/31/2008 - Available. Noble JimmyPuckett F&G L-780 MODII 1982/2002 300'-IC Qatar RasGas - Options 11/29/2007 5/31/2009 59-61 Exercised seven option wells.Remaining options after 5/31/2009, but not yet exercised:One well @ $59k-$61k, nine wells @ $65k-$67k/day and nine wells @ $71k-$73k/day.Estimated time to complete each well is +/- 65 days. Noble KennethDelaney F&G L-780 MODII 1983/1998 300'-IC Qatar QatarGas 3 & 4 7/10/2007 7/31/2008 98-100 Under contract to QatarGas 3 & 4 for remainder of 700-day contract. Qatar QatarGas 3 & 4 8/01/2008 6/07/2009 194-196 Qatar QatarGas 3 & 4 6/08/2009 10/06/2009 162-163 Contract extension for a minimum of 120 days. Noble GusAndroes Levingston Class 111-C 1982/2004 300'-IC UAE (Abu Dhabi) Total ABK - Extension 4/01/2008 9/30/2008 90-92 10/01/2008 3/31/2009 98-100 Extensions:Renewable every six months, dayrate increases/decreases capped at 10%.Extension agreement ends 12/31/2010. Noble HarveyDuhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 3/25/2008 3/24/2009 98-100 Anticipate +/- 7 days of downtime in3Q 2008 for regulatory inspection. 7 Noble MarkBurns Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator.Anticipate +/- 62 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 62 Noble RoyRhodes MLT Class 116-C 1979 300’-IC (g) UAE (Dubai) Dubai Petroleum 3/06/2008 3/06/2009 # Rate withheld at request of operator. Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC Qatar RasGas 9/23/2004 1/15/2009 59-61 UAE (Sharjah) Shipyard 1/16/2009 2/20/2009 - Anticipate +/- 35 days of downtime in 1Q 2009 for rig modifications and regulatory inspection. Noble DavidTinsley Modec 300C-38 1981/2004 300'-IC Qatar RasGas 11/01/2007 11/30/2008 61-63 Qatar RasGas 12/01/2008 3/31/2009 159 -161 Noble GeneHouse Modec 300C-38 1981/1998 300'-IC Qatar Shell 2/03/2008 10/30/2008 160-162 Qatar Talisman 10/31/2008 12/31/2008 149-151 Qatar QatarGas 3 & 4 1/01/2009 2/28/2010 162-163 Anticipate +/- 14 month contract. Noble CharlesCopeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 3/01/2008 2/01/2009 87-89 Remaining option wells exercised from the Noble MarkBurns.Estimated time to complete each well is +/-100 days. Noble ChuckSyring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2007 11/11/2009 159-161 DhabiII Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2006 7/14/2008 60-62 UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble DickFavor Baker Marine BMC 150 1982/2004 150’-IC Qatar QatarGas 3 & 4 1/01/2008 10/01/2008 162-163 Anticipate +/- 61 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 61 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 4 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 2Q-08 3Q-08 3Q-08 4Q-08 A* A* E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. IndiaJackups (2) (e) A* A* E** E** Noble EdHolt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 7/29/2009 82-83 Rig bareboat chartered to Jindal which contracted with ONGC. Noble CharlieYester MLT 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which contracted with ONGC.Anticipate +/- 14 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 14 Far EastSemisubmersibles (3) Noble DaveBeard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Dalian, China - DSIC Shipyard 12/31/2008 - Five-year contract with Petrobras. Eligible for a maximum 15% bonus. In-transit & acceptance testing Petrobras 1/01/2009 3/14/2009 208-210 Brazil Petrobras 3/15/2009 3/14/2014 219-221 Noble DannyAdkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 3/31/2009 - Four-year contract with Shell following upgrade of baredeck hull to 12,000' water depth capability. US GOM Shell 4/01/2009 3/31/2013 429-431 Noble JimDay - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 12/15/2009 - US GOM Marathon 12/16/2009 12/15/2013 514-516 Contract extension. Far EastJackups (2) Noble HansDeul - Newbuild F&GJU-2000E 2008 400'-IC Dalian, China - DSIC Shipyard 8/31/2008 - In-transit Shell 9/01/2008 11/15/2008 34-36 North Sea Shell 11/16/2008 11/15/2010 104-106 Two-year contract with Shell. Noble Scott Marks - Newbuild F&GJU-2000E 2009 400'-IC Dalian, China - DSIC Shipyard 6/30/2009 - In-transit Venture 7/01/2009 8/31/2009 TBD North Sea Venture 9/01/2009 8/31/2011 209-211 Two-year contract with Venture. 540 64 383 229 2008 Total (includes: shipyard, stacked, and downtime days) 1591 (a) Unitwill beupgraded to the NC-5SM mooring standard. (b) Unit has been upgraded to the NC-5SMmooring standard. (c) Rig utilizes the Aluminum Alloy Riser technology. 1Q 08 Downtime (includes: shipyard, stacked, and downtime days):375 days (d) The amount shown in the “Dayrate” column reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless specified otherwise.In various international markets, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. (e) Listed rigs are modified bareboat charter; cost structure varies by region. (f) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (g) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. (h) Rig is currently equipped to operate in 250' of water. A* Actual downtime incurred during the quarter indicated as of the report date;E** Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page5 of
